Citation Nr: 0940756	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from May 1951 to April 1953.  
He received several awards and commendations to include the 
Korean Service Medal with four bronze stars and the United 
Nations Service Medal.  His military occupational specialty 
was a repair lineman.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing in January 
2006.  A transcript of this proceeding is associated with the 
claims file.

In February 2006 the Board issued a decision denying service 
connection for the claimed PTSD.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2008 the Court issued an order 
vacating the Board's decision and directing the Board to 
remand the Veteran's claim for stressor verification.  This 
was accomplished in a January 2009 remand by the Board.  As 
described below, the Board finds that there has not been 
substantial compliance with the remand directives and thus 
the Board may not proceed with review of this case.  Stegall 
v. West, 11 Vet. App. 268 (1998).  
      
The Veteran has also raised the issue of entitlement to 
service connection for frostbitten fingers and toes.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

In its January 2009 remand, the Board specifically noted that 
the Veteran has been diagnosed with PTSD but that there has 
been no verification that an in-service stressor occurred.  
The Board also noted that while the Veteran alleges combat 
participation, the Veteran's service records do not contain 
medals or decorations that specifically denote combat with 
the enemy.

The Board noted that central to this case is the question of 
the Veteran's combat status and verification of his 
stressors.  In statements dated in July 2003 and October 2004 
and during the January 2006 Board hearing, the Veteran 
reported that he was exposed to numerous stressors during his 
service in Korea including 1) being a victim of racism; 2) 
constant fear of being shot while repairing telephone lines; 
3) witnessing a fellow soldier shot in the head sometime 
between November 1951 to April 1953 with blood splattering on 
his clothing; 4) witnessing two fellow soldiers being killed 
in a jeep when hit by enemy fire in Kaesong, North Korea 
sometime between November 1951 to April 1953; and 5) 
experiencing extreme weather conditions resulting in 
frostbitten fingers and toes.  The Veteran contends that he 
was part of the 507th Signal Corps Company and in the 1st, 2nd, 
7th, 8th, and 24th Infantry Divisions.  The Veteran has also 
reiterated on several occasions that he cannot remember 
specific dates or names of the soldiers whose deaths he 
witnessed.   

On remand, the Board requested that the AMC/RO undertake 
efforts to obtain additional information that may corroborate 
the Veteran's claimed stressors.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Specifically, the Board 
requested that the AMC/RO direct the U.S. Army and Joint 
Services Records Research Center (JSRRC) to review 
Operational Reports and Lessons Learned (ORLLs) and morning 
reports from the units indicated by the veteran.  The Veteran 
had less than two years of service in Korea (from November 
1951 to April 1953) and all of this service was with the 
United States Army, 507th Signal Corps.  After reviewing 
these reports the JSRRC should note whether the type of 
incidents described by the veteran are in any way typical of 
the experiences of signal linemen in their support of 
infantry units.  Documentation of the exact incidents 
described by the Veteran is not necessary.  Suozzi v Brown, 
10 Vet. App. 307 (1997).  The JSRRC should also attempt to 
verify whether or not the Veteran's unit was involved in 
combat, and whether there is evidence that the Veteran saw 
combat himself.

In March 2009 correspondence the AMC/RO directed the JSRRC to 
research the Veteran's claimed stressors as directed by the 
Board's January 2009 remand.  However, in March 2009 
correspondence the JSRRC wrote that such research was not 
attempted.  This response notes that a valid stressor was not 
given for the JSRRC to research.  Unfortunately, the JSRRC 
did not comment on "whether the type of incidents described 
by the Veteran are in any way typical of the experiences of 
signal linemen in their support of infantry units."  The 
JSRRC also did not attempt to "verify whether or not the 
Veteran's unit was involved in combat, and whether there is 
evidence that the Veteran saw combat himself."   

Given the foregoing, the Board finds that compliance with the 
January 2009 remand has not been accomplished.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall, 11 Vet. 
App. at 268.  Where the remand orders of the Board are not 
fully implemented, the Board itself errs in failing to insure 
compliance.  As such, the Board finds that this case is not 
ready for appellate review and must be remanded for further 
development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The AMC/RO should direct the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) to opine whether the type 
of incidents described by the Veteran are 
in any way typical of the experiences of 
signal linemen in their support of 
infantry units.  Documentation of the 
exact incidents described by the Veteran 
is not necessary.  The JSRRC should also 
attempt to verify whether or not the 
Veteran's unit was involved in combat, 
and whether there is evidence that the 
Veteran saw combat himself.   If the 
JSRRC is unable to answer these 
questions, they should note why these 
questions cannot be answered.   

2.  Following the above, the AMC/RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the type of incidents described 
by the Veteran are in any way typical of 
the experiences of signal linemen in 
their support of infantry units.  
Documentation of the exact incidents 
described by the Veteran is not 
necessary.  The AMC/RO should also 
attempt to verify whether or not the 
Veteran's unit was involved in combat, 
and whether there is evidence that the 
Veteran saw combat himself.   In reaching 
this determination, the AMC/RO should 
address any credibility questions raised 
by the record.  If the AMC/RO is unable 
to answer these questions, they should 
note why these questions cannot be 
answered.   

3.  If the AMC/RO determines that the 
type of incidents described by the 
Veteran are in any way typical of the 
experiences of signal linemen in their 
support of infantry units, then the 
AMC/RO should arrange for the Veteran to 
be afforded a VA psychiatric 
examination.  The examiner must be 
instructed that only those events 
occurring during military service may be 
considered for the purpose of 
determining whether the Veteran was 
exposed to a stressor in service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.  If a diagnosis of PTSD is made, 
the examiner should specify (1) whether 
the Veteran's alleged stressors are 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be sufficient to 
produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special 
studies or tests should be accomplished.  
The entire claims folder and a copy of 
this REMAND must be made available to 
the examiner prior to the examination.  

4.  The AMC/RO should then review the 
record and ensure that all the above 
actions are completed.  When the AMC/RO 
is satisfied that the record is complete 
and the psychiatric examination, if 
appropriate, is adequate for rating 
purposes, the claim should be 
readjudicated by the AMC/RO with 
consideration of 38 C.F.R. § 3.304(f).  
If the claim is still denied the AMC/RO 
must furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


